Title: Extracts from Elizabeth Trist to Nicholas P. Trist, 7–9 February [1819]
From: Trist, Elizabeth House
To: Trist, Nicholas Philip


          
            Feby 7th
          
          … the  affair of Jefferson and Bankhead is to be examin’d into by the Court to morrow Bankhead sent for his Father and Brother and I do suppose they have arrived, and Mr Randolph has also arrived, one of the servants saw Young Mr Bankhead and Mr Randolph in Charlottesville two or three days since as Jefferson was not able to be moved to the Mountain the Gentlemen convey’d him in a litter to Mr Garrets but he has not been able to set or stand yet, on account of the wound in his side Bankhead it seems is very much hurt with the blows he received across his face he dont seem from what I can learn to be under any apprehension as to what may be the verdict of the Court as he says that he only defended himself and the Major says that he was surprised to hear several respectable men in Charlottesville say that Jefferson commenced the attack and gave three blows with the but end of his whip I suppose to Morrow will determine, he sent for his Father and Brother it seems, to solicit their aid to remove him self and family out of the Neighbourhood, from the report of the Major who him was in Town on Thursday I presume that the family were with him he saw the light Waggon and several Horses in Mr Garrets yard … I shall not close this letter till I hear the result of to morrows business
          
          9th The Major went to Town to attend the trial about forty people assembled but Jefferson was not able to go to the court House and it is put off till March Court I rec’d a letter from Mrs Randolph yesterday dated 5th in answer to one I wrote her, she says that the insolent message sent to his Wife was not the cause of the affray in which Mr Bankhead was the aggressor she states the facts as related to her by Bacon who was an eye witness of the whole and which relation she afterwards heard confirmd by Jefferson to his Grand Father Bacon told her that Jefferson was in conversation with Dr Dabney that he was waiting him self to speak to him on business when he observed Bankhead making at him from behind a cotton Waggon he says that he Saw that Jefferson also had seen him and that as he advanced he kept him off with the small end of the whip that he saw Bankhead make several thrust at his breast him before he Saw the Knife the fact is that Mr B made several thrusts at his breast which cut his coat to peices but being very thickley  padded it protected him he made several other thrusts that cut coat to peices without wounding him but finally he saw the Blood fly, also the Knife that Jefferson than turnd took the butt end of the whip Jefferson than and struck him two blows which brought him to the ground but before he fell, Bankhead still rushing on gave him a stab that brought him to the ground and since which he has never been able to move, but as he was falling he struck another blow which fortunately fell on his temple and stun’d him for a moment, she observes that blessed providential blow saved her dear Sons life for Bankhead was still following up his thrusts Mr Bankhead declared in the Presence of Doct Watkins shewing the Knife that he meant with that Knife to do Jefferson Randolphs business he made the same declaration in Ruebin Lindseys presence and also before many others down in that neighbourhood where he liked to have got into a scuffle with some person for speaking respectfully of Jefferson Saying that he wou’d kill him Mr Leitch says that he has bought ten or 12 of those Spanis knives in the course of a month Jefferson has been subject to occasional pains in the bowels some time so excruciating thought the continuence of them woud be attended with great danger that wound above the hip which went through the muscle of the back alarms his friends tho they are assured that he is doing well she says that on Friday they got him up in an easy chair and he was doing bravely 2 more knives open, was found in the pocket of the assassin after the attempt, and yet I am told that numbers justify Bankhead they did not know him as well as You and, I do.
        